Mr. Justice Thompson delivered the opinion of the court: March 31, 1921, the State’s attorney, at the relation of the appellants, by leave of court filed an information in quo warranto in the circuit court of Peoria county demanding that appellees show by what right they pretended to act as president and members of the board of education of Community Consolidated School District No. 204 in Peoria county. June 20, 1921, the court entered a judgment which contains the following recital: “This cause now coming on to be heard before the court upon the motion of respondents to abate and dismiss suit, and the court having had the same under advisement and having fully considered the same, and being now sufficiently advised in the premises, doth sustain said motion and dismiss suit.” From that judgment this appeal is prosecuted. The clerk has copied into the record filed in this cause a motion which purports to have been filed by appellees May 23, 1921, wherein they “move the court to quash the information filed herein and to dismiss the petition and abate this suit in accordance with the act of May 4, 1921, legalizing the organization of community consolidated schools.” Appellants have assigned error on the court’s ruling on the motion, but they are in no position to question in this court the trial court’s ruling on the motion for the reason that there is no bill of exceptions or stenographic report signed by the trial judge and made a part of the record. (People v. Board of Review, 263 Ill. 326; People v. Cowen, 283 id. 308; Savanna and York Drainage District v. DeLaVergne, 298 id. 480.) In the absence of a bill of exceptions we are unable to tell for what reason the court entered its judgment dismissing the information. The presumption in favor of the regularity of proceedings in court will obtain until overcome by a showing that error has been committed. The judgment of the circuit court is presumed to be correct until the contrary is shown. Vinyard v. Barnes, 124 Ill. 346; People v. Big Lake Drainage District, 156 id. 614; City of Chicago v. Ogden & Co. 227 id. 595; Laird v. Dickirson, 241 id. 380. The judgment of the circuit court is affirmed. Judgment affirmed.